Citation Nr: 0812578	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous and stress 
disorders.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1972, to 
April 14, 1972.  The veteran also enlisted in the Army 
Reserve, but his contract was voided, without active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Louisville, Kentucky, which, in pertinent part, denied 
service connection for nervous and stress disorders, and 
headaches and denied entitlement to TDIU.  The Board has 
consolidated the veteran's claims of service connection for 
nervous and stress disorders into service connection for an 
acquired psychiatric disorder in order to facilitate 
appellate review. 

The RO denied the veteran's claims of service connection for 
stomach and kidney disabilities in December 2004.  He filed a 
timely notice of disagreement in August 2005 but failed to 
timely perfect his appeal following issuance of the October 
2005 Statement of the Case (SOC).  In a November 2007 
statement, the veteran was informed by the RO that despite 
the inclusion of the claims in numerous Supplemental 
Statements of the Case (SSOCs), these matters were not 
properly before the Board given his failure to timely appeal.  
The veteran was told that if he disagreed with the RO's view, 
he should write and explain why.  Thereafter, he did not 
respond with arguments.  As such, the claims of service 
connection for stomach and kidney disabilities are not on 
appellate review. 

Similarly, the veteran claimed entitlement to pension 
benefits.  This claim was denied by the RO in May 2003.  
Although the pension claim was included in several SSOCs, a 
review of the claims file reveals that the veteran did not 
properly perfect his appeal.  As such, this matter, is also 
not before the Board. 

The veteran requested a hearing before the Board in 
Washington, D.C. in his October 2004 Form 9.  He withdrew 
that request in a January 2008 statement.  The Board may 
proceed to consider the case.  See 38 C.F.R. § 20.702(e) 
(2007).

The issues of service connection for an acquired psychiatric 
disorder and PTSD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  Any current chronic headache disorder is not related to a 
disease or injury in service. 

2.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  The assignment of a total disability rating based on 
individual unemployability is barred as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

Headaches

With respect to the veteran's claim of service connection, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's service 
connection claim, a letter dated in March 2003 fully 
satisfied the duty to notify provisions for the first three 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  A September 2006 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in September 2006, he was provided 
an opportunity to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statements of the case (SSOCs) were provided to 
the veteran in October and December 2006 and August 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



TDIU

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the TDIU issue, here on appeal.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

II. Service Connection

The veteran claims his headaches are attributable to service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

First, the Board will consider whether any current headaches 
are directly related to his period of active duty from March 
21, 1972, to April 14, 1972.  His service medical records do 
not reflect any treatment or complaints of headaches.  His 
separation from service physical examination reveals no 
headache diagnosis or complaint and the veteran did not 
indicate a history of headaches.  

The veteran's private treatment records from Dr. Taulbee from 
1978 to 1990 make no reference to headaches or treatment for 
them.  

A January 2003 VA treatment record indicates that the veteran 
reported a five year history of chronic headaches.  The Board 
is satisfied by the evidence of a current disability.  See 
Hickson, supra.  

The Board finds that the preponderance of the evidence is 
against a finding of inservice incurrence.  The evidence does 
not show any headaches in service or for many years 
thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The absence 
of treatment during and after service and a lack of medical 
nexus evidence leads the Board to find that the veteran did 
not incur a headache disorder during service. 

The veteran claims his headaches originated in service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Given the absence of competent 
medical nexus evidence, the claim must fail. 

To the extent that the veteran argues that his reenlistment 
in the Army should also be counted as relevant service for 
the purposes of calculating his active duty and establishing 
service connection, the Board disagrees.  The veteran's 
contract with the Army Reserve was voided, effective May 18, 
1974.  The veteran correctly asserts that the Reserve did not 
actually void the contract until February 1975, however, the 
terms of the action to expel him from the Reserves clearly 
point to a May 1974 effective date without any active service 
during the enlistment.  See 38 C.F.R. § 3.1(d).  Even 
assuming for argument purposes that the veteran did have 
active service in 1974 and 1975 as he alleges, the fact 
remains that there is no corroborative evidence establishing 
that he had headaches during this period and no competent 
medical evidence linking current headaches to this time 
period.  Headaches first manifested long after service 
separation.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

The Board notes that the veteran has no service connected 
disabilities.  Without service connected disabilities, a 
total rating based on individual unemployability cannot be 
assigned as a matter of law.  See 38 C.F.R. § 4.16 (2007).  
This claim must be denied.  Id.  

The Board concludes that because entitlement is unavailable 
as a matter of law, any VCAA error is not prejudicial.  See 
Beverly v. Nicholson, 19 Vet.App. 394, 403-04 (2005); 
Valiao v. Principi, 17 Vet.App. 229, 232 (2003) (holding that 
failure to comply with the VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to TDIU is denied.


REMAND

The veteran's argues that he has a current psychiatric 
disorder as a result of the harassment he experienced during 
service due to his bedwetting.  

The veteran's March 1972 entrance examination indicates that 
his psychiatric system was within normal limits.  Enuresis 
(bedwetting) until age 13 was reported, with no sequelae.  
The veteran was referred for evaluation of bedwetting on 
March 29, 1972, after eight days of active service.  Physical 
examination revealed no organic cause of his bedwetting.  An 
assessment performed on April 12, 1972, states that the 
veteran had been transferred from his regular training unit 
to a Recruit Evaluation Unit.  While there, the veteran 
continued to wet the bed.  The evaluator indicated that the 
veteran had excessive dependency, poor judgment and lack of 
insight, in addition to a long history of bedwetting.  The 
evaluator indicated that the veteran wet the bed as a 
habitual response to minor emotional stress.  The evaluator 
concluded that the veteran lacked the necessary maturity to 
function effectively in the Navy.  The evaluator recommended 
discharge as temperamentally unsuitable.  

Post-service records show a variety of diagnoses to include 
anxiety, depression, and schizoid and paranoid personality 
disorders.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Given the aforementioned 
evidence on file to include inservice findings of emotional 
stress, among other things, the Board must remand the case in 
order to reconcile the nature and etiology of any current 
psychiatric disability.  To proceed without such 
clarification would require the Board to rely on its own 
medical judgment, which is not permissible.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.)

The veteran's claim for service connection for PTSD was 
denied in an August 2004 rating decision.  A subsequent 
December 2004 rating decision denied service connection for 
stomach and kidney disabilities.  The veteran submitted an 
August 2005 Notice of Disagreement which referenced his PTSD 
claim.  A Statement of the Case (SOC) as to the PTSD issue 
was not issued.  The claim must be remanded to allow the RO 
to provide the veteran with a SOC on these issues.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a psychiatric examination.  The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations.

The examiner should: 1) identify the 
veteran's current psychiatric disorders, 
2) opine as to whether it is at least as 
likely as not that any acquired 
psychiatric disorder (e.g., depression, 
anxiety etc.) apart from any personality 
disorder had its onset during military 
service, 3) opine as to whether it is at 
least as likely as not that any inservice 
bedwetting was attributable to an acquired 
psychiatric disorder apart from any 
personality disorder?

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
for any opinion expressed, with reference 
to supporting records, should be provided.

2.  Then, the RO should readjudicate the 
claim for service connection for an 
acquired psychiatric disability on the 
merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

3.  Provide the veteran with a SOC as to 
the issue of service connection for PTSD.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


